905 F.2d 1537
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.FIRST OF AMERICA BANK-MID MICHIGAN, a Michigan bankingcorporation, Plaintiff-Appellee,v.Thomas M. TIETZ, Defendant-Appellant,Ella L. Tietz, Defendant.
No. 89-2386.
United States Court of Appeals, Sixth Circuit.
June 18, 1990.

Before KEITH and NATHANIEL R. JONES, Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
This court entered an order on March 12, 1990, in which it determined that the November 27, 1989, notice of appeal from the October 19, 1989, order denying a Fed.R.Civ.P. 60(b) motion to vacate judgment was seven days late.  See Fed.R.App.P. 4(a) and 26(a).  However, the record contained a November 16, 1989, letter to appellant from Judge Churchill in which a November 9, 1989, letter was mentioned.  This court's March 12, 1990, order remanded the case to the district court for the limited purpose of ascertaining whether the November 9, 1989, letter met the content requirement of a notice of appeal as set forth in Fed.R.App.P. 3(c).


2
The district court has entered an order on remand.  Such order states that the November 9 letter was actually a November 7 letter and that it fails to meet the notice of appeal content requirements.


3
Accordingly, it is ORDERED that appeal no. 89-2386 docketed upon the basis of the November 27, 1989, notice of appeal be, and it hereby is, dismissed for lack of jurisdiction.  The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Fed.R.App.P. 4(a) is a mandatory and jurisdictional prerequisite which this court can neither waive nor extend.   Baker v. Raulie, 879 F.2d 1396, 1398 (6th Cir.1989) (per curiam);  McMillan v. Barksdale, 823 F.2d 981, 982 (6th Cir.1987);  Myers v. Ace Hardware, Inc., 777 F.2d 1099, 1102 (6th Cir.1985);  Denley v. Shearson/American Express, Inc., 733 F.2d 39, 41 (6th Cir.1984) (per curiam);  Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016, 1018 (6th Cir.1983).  Fed.R.App.P. 26(b) specifically provides that this court cannot enlarge the time for filing a notice of appeal.